Case 1:19-cv-24411-BB Document5 Entered on FLSD Docket 11/15/2019 Page 1 of 1

VERIFIED RETURN OF SERVICE

State of Florida County of Southern District Court

MATA

RA2019014604

Case Number: 19-CV-24411-BB

Plaintiff. |
Vernon C. Smith individually and Vernon Eugene Smith as Executor of the
Estate of Linda L. Smith deeased

vs.

Defendant:
NCL (Bahamas) LTD., A Bermuda Company, NCL America LLC d/b/a NCL
America and Akula LLC d/b/a Maui Reef Adventures

 

 

 

 

 

 

 

 

For:

David W. Singer, Esq.,

DAVID W. SINGER & ASSOCIATES, PA,
1011 S. Federal Highway

Hollywood, FL 33020

Received by L.R.I on the 28th day of October, 2019 at 9:35 am to be served on NCL ( Bahamas) LTD a Bermuda
Company d/b/a Norwegian Cruise Line by serving Registered Agent Daniel S. Farkas Esq, 7665 Corporate
Center Drive, Miami, HI 33126.

|, Lourdes Vasallo, do hereby affirm that on the 7th day of November, 2019 at 12:00 pm, |:

served a CORPORATION by delivering a true copy of the Summons and Civil Cover Sheet, Complaint and
Demand for Jury Trial with the date and hour of service endorsed thereon by me, to: VICTORIA KOSTYRKA as
PARALEGAL for NCL ( Bahamas) LTD a Bermuda Company, at the address of: 7665 Corporate Center Drive,
Miami, HI 33126, and informed said person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server in

good standing in the judicial circuit in which the process was served. Under penalties of perjury, | declare that | have
read the forgoing Verified Return of service and the facts stated in it are True. Pursuant to F.S. 92.525(2), Notary not
required.

Lourdes Vasallo Ne
Certified Process Server #1157

 

L.R.I

1011 South Federal Highway
Hollywood, FL 33020

(954) 944-3900

Our Job Serial Number: LRA-2019014604

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.0n
